COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00467-CR
Style:                   Ex parte Christian Sauder
Date motion filed*:      October 16, 2017
Type of motion:          First Motion for Extension to File Appellant’s Brief
Party filing motion:     Appellant Christian Sauder
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      Yes (TRAP 31).

If motion to extend time:
       Original due date:                 October 18, 2017
       Number of extensions granted:          0      Current Due Date: October 18,, 2017
       Date Requested:                    November 7, 2017 (20 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: November 7, 2017.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel’s first extension request claims that she needs more time
       because, among other things, her office was damaged by Hurricane Harvey, the Court
       grants the motion, but counsel is warned that no further extensions are to be
       granted absent extraordinary circumstances. See Extension of Emergency Order
       Authorizing Modification and Suspension of Court Procedures in Proceedings
       Affected by Disaster, Misc. Docket No. 17-013 (Tex. Crim. App. Sept. 26, 2017); TEX.
       R. APP. P. 2, 38.6(d).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: October 24, 2017




November 7, 2008 Revision